Citation Nr: 1008615	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic nasal 
disorder, previously characterized as rhinitis.  

2.  Entitlement to service connection for a psychiatric 
disorder, including post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION


The Veteran had active service from December 1944 to November 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 decision by the RO 
which denied service connection for rhinitis and a 
psychiatric disorder, including PTSD.  

In October 2008, the Board denied the Veteran's claims and he 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to the terms of a 
joint motion submitted by the Secretary of VA and the 
Veteran's attorney, the Court vacated the Board's decision 
and remanded the matter for compliance with the terms of the 
joint motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake action consistent with the joint motion 
for Remand.  In the joint motion, it was asserted, in part, 
that the Board failed to address the probative value of the 
Veteran's reported stressor of a fear of loud noise from 
cannon fire as it related to the private psychiatrist's 
diagnosis of PTSD.  

In this regard, while the Board is unable to find where this 
private psychiatrist identified loud noises in service as a 
stressor, it is observed this psychiatrist noted that the 
Veteran reported a phobia to loud noise from his exposure to 
cannon fire during training in service, and that this had 
affected the Veteran's  ability to work in any setting that 
resembled his cannon training.  (See July 2005 letter).  
Thus, since the Veteran's claim is for service connection for 
an acquired psychiatric disorder, to include PTSD, there is 
the unresolved issue of whether he has a psychiatric disorder 
at present, manifested by phobia to loud noise resembling 
cannon fire or, in the alternative, whether his loud noise 
"phobia" is a sufficient stressor to support a diagnosis of 
PTSD.  Therefore, a VA examination is necessary.  

Concerning the remaining issue on appeal, the Board 
previously characterized the issue as a claim for rhinitis, 
based primarily on the diagnosis by a private physician in 
October 2006, and on VA examination in March 2005.  However, 
based on a February 2007 letter from the private physician, 
the issue has been restated to a chronic nasal disorder.  In 
that letter, the physician noted that the Veteran was treated 
for nasopharyngitis in service, and that he has treated the 
Veteran for the same condition since the late 1980's.  The 
physician opined that "these conditions are the same."  
However, when examined by VA in March 2005, the Veteran 
reported that he had been asymptomatic until 1990, except for 
an occasional sore throat during cold weather when he lived 
in New York.  Diagnostic studies, including x-ray studies and 
a CT scan in March 2005, showed no suspicious opacities 
indicative of any disease process or sinusitis.  The frontal 
sinuses were aplastic and, other than mild, right septum 
deviation, the clinical and diagnostic findings were 
essentially normal.  Historically, the Board notes that the 
service treatment records showed that the Veteran was treated 
for nasopharyngitis on a couple of occasions in service, the 
last time in September 1946, and that his symptoms had 
resolved when he was returned to duty.  

Given the Veteran's contentions and the current medical 
evidence of record, the Board finds that additional VA 
examinations are necessary prior to further appellate review.  

Additionally, the Board notes that information from the 
National Personal Records Center (NPRC), received in March 
2005, indicated that the Veteran's service treatment records 
were destroyed by fire and were unavailable.  However, it 
does not appear that any attempt was made to obtain the 
Veteran's service personnel records.  As the appeal must be 
remanded on other grounds, an attempt should be made to 
obtain his personnel records and associate them with the 
claims file.  

Finally, the Veteran was requested to provide authorization 
to obtain all of his private treatment records in March 2008, 
but did respond to VA's request.  In this regard, it should 
be noted that the duty to assist is not a one-way street and 
requires that the claimant cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal sources, such as private treatment records.  
38 C.F.R. § 3.159(c)(1).  The Veteran is advised that his 
private treatment records for the disabilities at issue on 
appeal are relevant to his claim and that his failure to 
cooperate with VA to obtain those records could have a 
negative impact on his claims.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the Veteran's claim 
is REMANDED to the RO for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to obtain all treatment records from the 
Veteran's private treating physicians, 
Drs. Anthony Yacona and C. Robert Johnson 
in Boca Raton, Florida, and associate 
them with the claims file.  All attempts 
to procure records should be documented 
in the file.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request all available service personnel 
records.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

3.  The Veteran should be afforded a VA 
examination by an appropriate physician 
to determine the etiology and, if 
feasible, date of onset of any identified 
nasal/sinus disorder.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any identified 
nasal/sinus disorder is etiologically 
related to or a residual of the Veteran's 
nasopharyngitis in service.  

It would be helpful if the examiner 
included a discussion of the nature and, 
if feasible, etiology of any identified 
nasal/sinus disorder.  The VA examiner 
should review the February 2007 letter 
from Dr. Johnson, and discuss it when 
arriving at the requested medical 
opinion.  If the examiner is only able to 
theorize or speculate as to this matter, 
this should be so stated, and the reason 
that is so, explained.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

4.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and, if feasible, etiology of any 
identified psychiatric disorder.  
Specifically, whether it is at least as 
likely as not that the Veteran has a 
psychiatric disorder at present, 
including PTSD, which is related to his 
aversion to loud noise from his exposure 
to cannon fire during training in 
service.  

If PTSD is diagnosed, the examiner should 
clearly identify the specific event(s) 
which is considered stressors supporting 
the diagnosis, and fully explain why the 
stressor(s) is considered sufficient 
under DSM-IV.  

The claims folder and a copy of this 
remand must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with the 
examination.  If the examiner is only 
able to theorize or speculate as to this 
matter, he or she should so state.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

6.  After the requested development has 
been completed, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

